DETAILED ACTION
	In Reply filed on 11/04/2021 Claims 1- 20 are pending. Claims 5- 8 and 12- 20 are withdrawn based on restriction requirement. Claims 1- 4 and 9- 11 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1- 4 and 9- 11 are allowable. Claims 5- 8 and 12- 20, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II and species A1, A2, and A3, as set forth in the Office action mailed on 07/14/2021, is hereby withdrawn and claims 5- 8 and 12- 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT


Authorization for this examiner’s amendment was given in an interview with Benjamin Kimes on 12/07/2021.

The application has been amended as follows: 
1.	(Currently amended) A method of manufacturing an orthodontic aligner, the method comprising:
manufacturing the orthodontic aligner, wherein manufacturing the orthodontic aligner comprises:
printing a mold associated with a dental arch of a patient based on a digital model of the mold;
forming the orthodontic aligner over the mold; and
trimming the orthodontic aligner; and
assessing a quality of the orthodontic aligner, wherein assessing the quality of the orthodontic aligner comprises:
receiving, by a processor, a digital representation of the orthodontic aligner, the digital representation having been generated based on imaging of the orthodontic aligner;
analyzing, by the processor, the digital representation of the orthodontic aligner to identify a quality-related property of the orthodontic aligner, the analyzing comprising:
comparing the digital representation of the orthodontic aligner with data generated based on the digital model of the mold over which the orthodontic aligner was formed; and
calculating one or more difference between a feature determined from the data and a feature of the digital representation of the orthodontic aligner;

classifying, by the processor, the orthodontic aligner as requiring further inspection by a technician based on determining that the orthodontic aligner comprises the manufacturing flaw.
2.	(Currently amended) The method of claim 1, wherein the data comprises a digital file comprising trimming instructions used to trim the orthodontic aligner along a cutline, the method further comprising:[[; and]]
determining, based on the comparing, whether the orthodontic aligner was trimmed within a tolerance of an intended cutline.
3.	(Currently amended) The method of claim 2, wherein the comparing comprises[[:]] comparing, by the processor, a virtual cutline to the digital representation of the orthodontic aligner, the virtual cutline based on the digital file, the method further comprising:[[; and]]
determining, by the processor, whether the virtual cutline corresponds to an edge of the digital representation of the orthodontic aligner.
4.	(Currently amended) The method of claim 2, wherein: 
the comparing comprises[[:]] overlaying, by the processor, a virtual cutline from the digital file with the digital representation of the orthodontic aligner; and
the calculating the one or more difference between a feature determined from the data and a feature of the digital representation of the orthodontic aligner comprises calculating, by the processor, one or more difference between a virtual edge determined from the virtual cutline and an edge of the digital representation of the orthodontic aligner.
5.	(Original) The method of claim 1, wherein the digital representation of the orthodontic aligner includes one or more two-dimensional images corresponding to one or more views of the orthodontic aligner.
6.	(Currently amended) The method of claim 5, wherein:
comparing the digital representation of the orthodontic aligner with data generated based on the digital model of the mold over which the orthodontic aligner was formed comprises 
7.	(Original) The method of claim 1, wherein the digital representation of the orthodontic aligner comprises a three-dimensional (3D) representation of the orthodontic aligner.
8.	(Currently amended) The method of claim 7, wherein:
comparing the digital representation of the orthodontic aligner with data generated based on the digital model of the mold over which the orthodontic aligner was formed comprises comparing, by the processor, the 3D representation of the orthodontic aligner with the digital model of the mold, wherein the digital model of the mold comprises a virtual 3D model associated with the dental arch of the patient at a stage of orthodontic treatment.
9.	(Original) The method of claim 1, wherein surface features of the orthodontic aligner are enhanced via illumination to facilitate capture of the surface features when generating the digital representation of the orthodontic aligner.
10.	(Original) The method of claim 1, further comprising:
remanufacturing the orthodontic aligner responsive to determining that the orthodontic aligner comprises the manufacturing flaw.
11.	(Original) The method of claim 10, further comprising:
shipping the remanufactured orthodontic aligner to a destination.
12.	(Withdrawn – currently amended) A system for manufacturing an orthodontic aligner, the system comprising:
a three-dimensional (3D) printer, to print a mold associated with a dental arch of a patient based on a digital model of the mold;
thermoforming equipment, to thermoform the orthodontic aligner over the mold;
trimming equipment, to trim the orthodontic aligner;
an image capture device, to generate a digital representation of the orthodontic aligner; and
a processor, to:
receive the digital representation of the orthodontic aligner;
, wherein analyzing the digital representation of the orthodontic aligner comprises:
comparing the digital representation of the orthodontic aligner with data generated based on the digital model of the mold over which the orthodontic aligner was formed; and
calculating one or more difference between a feature determined from the data and a feature of the digital representation of the orthodontic aligner;
determine, based on the quality-related property, that the orthodontic aligner comprises a manufacturing flaw; and
classify the orthodontic aligner as defective based on determining that the orthodontic aligner comprises the manufacturing flaw.
13.	(Withdrawn – currently amended) The system of claim 12, wherein the data comprises a digital file comprising trimming instructions used to trim the orthodontic aligner along a cutline, and wherein the processor is further to:[[; and]]
determine, based on the comparing, whether the orthodontic aligner was trimmed within a tolerance of an intended cutline.
14.	(Withdrawn – currently amended) The system of claim 13, wherein the comparing comprises comparing , and wherein the processor is further to[[; and]] determine whether the virtual cutline corresponds to an edge of the digital representation of the orthodontic aligner.
15.	(Withdrawn- currently amended) The system of claim 13, wherein:
the comparing comprises overlaying 
the calculating the one or more difference between a feature determined from the data and a feature of the digital representation of the orthodontic aligner comprises calculating 
comparing the digital representation of the orthodontic aligner with data generated based on the digital model of the mold over which the orthodontic aligner was formed comprises comparing 
17.	(Withdrawn – currently amended) The system of claim 12, wherein the digital representation of the orthodontic aligner comprises a 3D representation of the orthodontic aligner, and wherein comparing the digital representation of the orthodontic aligner with data generated based on the digital model of the mold over which the orthodontic aligner was formed comprises comparing the 3D representation of the orthodontic aligner with the digital model of the mold, wherein the digital model comprises a virtual 3D model associated with the dental arch of the patient at a stage of orthodontic treatment.
18.	(Withdrawn – currently amended) The system of claim 12, wherein the feature of the digital representation comprises a location on the digital representation of the orthodontic aligner and the feature determined from the data comprises a corresponding location on the digital model of the mold, and wherein the processor is further to:[[; and]]
determine whether the difference exceeds a threshold.
19.	(Withdrawn) The system of claim 12, further comprising:
a light source configured to illuminate the orthodontic aligner in a manner that enhances an image quality of the digital representation of the orthodontic aligner.
20.	(Currently amended) A non-transitory computer readable medium comprising instructions that, when executed by a manufacturing system for orthodontic aligners, cause the manufacturing system to perform operations comprising:
manufacturing an orthodontic aligner, wherein manufacturing the orthodontic aligner comprises:

forming the orthodontic aligner over the mold; and
trimming the orthodontic aligner; and
assessing a quality of the orthodontic aligner, wherein assessing the quality of the orthodontic aligner comprises:
receiving a digital representation of the orthodontic aligner, the digital representation having been generated based on imaging of the orthodontic aligner;
analyzing, by [[the]] a processor, the digital representation of the orthodontic aligner to identify a quality-related property of the orthodontic aligner, the analyzing comprising:
comparing the digital representation of the orthodontic aligner with data generated based on the digital model of the mold over which the orthodontic aligner was formed; and
calculating one or more difference between a feature determined from the data and a feature of the digital representation of the orthodontic aligner;
determining, based on the quality-related property, that the orthodontic aligner comprises a manufacturing flaw; and
classifying the orthodontic aligner as requiring further inspection by a technician based on determining that the orthodontic aligner comprises the manufacturing flaw.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a method, system, or non-transitory computer readable medium for manufacturing an orthodontic aligners: wherein manufacturing the orthodontic aligner comprises: printing a mold associated with a dental arch of a patient based on a digital model of the mold; forming the orthodontic aligner over the mold; and trimming the orthodontic aligner; and assessing a quality of the orthodontic aligner, wherein assessing the quality of the orthodontic aligner comprises: receiving a digital representation of the orthodontic aligner, the digital representation having been generated based on imaging of the orthodontic aligner; analyzing, by a processor, the digital representation of the orthodontic aligner to identify a 
The closest reference, US 2016/0128803 A1 (“Webber”), teaches determining a shape for a mold of an aligner (Fig. 8 and [0042- 0043]), printing a mold associated with a dental arch of a patient based on a digital model of the mold (Fig. 8 and [0046- 0047]); forming the orthodontic aligner over the mold; and trimming the orthodontic aligner (Fig. 8- 9 and [0050]). Webber does not teach or suggest assessing the quality of the orthodontic aligner comprising: receiving a digital representation of the orthodontic aligner, the digital representation having been generated based on imaging of the orthodontic aligner; analyzing, by a processor, the digital representation of the orthodontic aligner to identify a quality-related property of the orthodontic aligner, the analyzing comprising: comparing the digital representation of the orthodontic aligner with data generated based on the digital model of the mold over which the orthodontic aligner was formed; and calculating one or more difference between a feature determined from the data and a feature of the digital representation of the orthodontic aligner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2010/0322506 A1, US 2018/0002039 A1, US 2016/0300338 A1, and US 2016/0310236 A1.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744